DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Allowable Subject Matter
Claims 1 and 3-21 are allowed.
The following is an examiner’s statement of reasons for allowance:

Claims 1, 11, and 18 each require at least a multi-line laser radar, comprising: a first radar component, that comprises: n lasers, an optical collimating unit, a scanning rotating mirror, and a detector, wherein n is an integer greater than 1 and each laser of the n lasers is configured to emit one laser beam to the optical collimating unit; wherein the optical collimating unit is configured to collimate n laser beams, and the collimated n laser beams are incident on a target reflector of the scanning rotating mirror, wherein the scanning rotating mirror comprises a rotation axis and m reflectors rotating around the rotation axis, a rotation plane of the rotation axis is perpendicular to an arrangement direction of the collimated n laser beams, the target reflector is a particular reflector of the m reflectors and that is currently rotated to a position opposite to an emergent direction of the collimated n laser beams, and m is an integer greater than 1; wherein the target reflector is configured to reflect the received collimated n laser beams, wherein the reflected n laser beams are incident on a detection area of the first radar component, and at least two reflectors existing in the m reflectors have different reflection angles for a same laser beam; and wherein the detector is configured to receive echo signals of the reflected n laser beams in the detection area.
The prior arts on record teach the following: a multi-line laser radar, comprising: a first radar component, that comprises: n lasers, an optical collimating unit, a scanning rotating mirror, and a detector, wherein n is an integer greater than 1 and each laser of the n lasers is configured to emit one laser beam to the optical collimating unit; wherein the optical collimating unit is configured to collimate n laser beams, and the collimated n laser beams are incident on a target reflector of the scanning rotating mirror.
However, none of the prior arts disclose the scanning rotating mirror comprises a rotation axis and m reflectors rotating around the rotation axis, a rotation plane of the rotation axis is perpendicular to an arrangement direction of the collimated n laser beams, the target reflector is a particular reflector of the m reflectors and that is currently rotated to a position opposite to an emergent direction of the collimated n laser beams, and m is an integer greater than 1; wherein the target reflector is configured to reflect the received collimated n laser beams, wherein the reflected n laser beams are incident on a detection area of the first radar component, and at least two reflectors existing in the m reflectors have different reflection angles for a same laser beam; and wherein the detector is configured to receive echo signals of the reflected n laser beams in the detection area in combination with the other features as stated in claims 1, 11, and 18. None alone teaches, and none in combination fairly suggests as obvious, an invention having all of the limitations of the allowed claims.

Dependent claims are allowable for the same reasons as stated above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED T WALKER whose telephone number is (571)272-1839.  The examiner can normally be reached on M-F: 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jared Walker/Primary Examiner, Art Unit 2426